                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TYREE JOHNSON                                    :      CIVIL ACTION
                                                 :
      v.                                         :
                                                 :      No. 18-cv-01446-MSG
ATTORNEY GENERAL OF THE                          :
    STATE OF PENNSYLVANIA, et al                 :

                                      ORDER

      AND NOW this 24th day of March, 2020, upon careful and independent

consideration of Tyree Johnson’s petition for writ of habeas corpus (Doc. No. 2), the

Commonwealth’s response in opposition (Doc. No. 18), Mr. Johnson’s Reply to

Respondent’s Answer (Doc. No. 23) and the Report and Recommendation of U.S.

Magistrate Judge Richard A. Lloret, it is ORDERED that:

      1. The Report and Recommendation of Magistrate Judge Richard A. Lloret is

           APPROVED and ADOPTED;

      2. Johnson’s Petition for Writ of Habeas Corpus is DENIED and DISMISSED

           with prejudice by separate Judgment, filed contemporaneously with this

           Order. See Federal Rule of Civil Procedure 58(a); Rules Governing Section

           2254 Cases in the United States District Courts, Rule 12;

      3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

           because “the applicant has [not] made a substantial showing of the denial of a

           constitutional right[,]” under 28 U.S.C. § 2253(c)(2), since he has not

           demonstrated that “reasonable jurists” would find my “assessment of the

           constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

           484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d Cir.
   2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134

   (2012); and,

4. The Clerk of Court shall mark this file closed.



                                  BY THE COURT:



                                  /s/ Mitchell S. Goldberg
                                  MITCHELL S. GOLDBERG, J.
